Citation Nr: 0833340	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-25 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to exposure to herbicides, specifically Agent 
Orange.

2.  Entitlement to service connection for headaches, to 
include as due to exposure to herbicides, specifically Agent 
Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to January 
1979.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The record reflects that the veteran attended a Board hearing 
in Washington, DC in March 2008.  The hearing transcript is 
of record.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
veteran's chloracne is related to his active military 
service.

2.  The competent evidence fails to demonstrate that the 
veteran's headaches are related to his active military 
service.


CONCLUSIONS OF LAW

1.  Chloracne, to include as due to exposure to herbicides, 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Headaches, to include as due to exposure to herbicides, 
were not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in July 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  This letter also requested that the 
veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The July 2007 letter 
provided this notice to the veteran.  

The Board observes that the July 2007 letter was sent to the 
veteran prior to the September 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in these 
letters was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
the July 2007 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2007), and 
Dingess, supra. 

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records, as well as VA 
treatment records, are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  The veteran's 
recent VA treatment records do not contain any documentation, 
findings, or notations regarding a current diagnosis of 
either chloracne or headaches.  In addition, there is no 
evidence of an in-service event, injury, or disease that can 
be associated with either claimed disability, as such, the 
Board finds that the veteran has not satisfied all elements 
of McLendon.  Therefore, VA is not required to provide him 
with a VA examination in conjunction with this claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

Additionally, there are statutory presumptions and VA 
regulations implementing them, that are intended to allow 
service connection for certain diseases when the evidence 
might otherwise not indicate service connection is warranted.  
See 38 C.F.R. § 3.303(d) (2007).  In the case of a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era, namely from 
February 28, 1961, to May 7, 1975, VA regulations provide 
that he shall be presumed to have been exposed during such 
service to an herbicide agent, including Agent Orange, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. 
§ 3.307(a)(6)(iii) (2007).  The following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) (2007) are satisfied:  
chloracne or other acneform disease consistent with chloracne 
if manifest to a degree of 10 percent within one year of date 
of last exposure, type II diabetes mellitus, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2007).  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  The Board acknowledges that the veteran's 
claimed chloracne is one of the diseases for which the 
presumption applies, however, for the reasons stated below 
the presumption does not apply in this instance.  
Additionally, the Board notes that headaches are not listed 
as a disease for which the presumption applies and therefore 
with regard to the veteran's claim for service connection for 
headaches, the presumption will not be considered.

General Counsel opinion, VAOPGCPREC 27-97 (July 23, 1997), 
stated that claimants must demonstrate actual duty or 
visitation in the Republic of Vietnam to have qualifying 
service sufficient to raise the presumption of exposure to 
Agent Orange.  The Board finds that the record does not 
indicate and the veteran does not contend that he served on 
active duty in Vietnam during the Vietnam War.  The veteran 
states that he served in Korea and Okinawa.  Therefore, the 
veteran enjoys no presumption provided by law or regulation 
in 38 U.S.C.A. § 1116(f) (West 2002) or 38 C.F.R. § 
3.307(6)(iii) (2007).  The Board will limit its analysis to a 
direct service connection as required by Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  Direct service connection may be granted for 
disease or disability diagnosed in service; or, if diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Id.

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) (2007) by (a) evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 (2007) and (ii) 
present manifestations of the same chronic disease, or (b) 
when a chronic disease is not present during service, 
evidence of continuity of symptomatology.

The veteran contends that he suffers from chloracne and 
headaches due to his exposure to Agent Orange while on active 
duty in Okinawa, Japan in February 1978.  

With regard to the veteran's claim for chloracne, the Board 
observes that there is no indication in the service treatment 
records that the veteran ever complained of any skin 
condition.  Both the veteran's entrance and separation exams 
report the skin as normal upon examination.  

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Board notes, however, that the 
veteran's VA treatment reports, dating from May 2006 to June 
2007, from the Houston VAMC contain no current diagnosis of 
chloracne.  The veteran states in his medical history at the 
August 2006 and September 2006 examination that he has 
blisters on his back and a recurrent rash, but the examiner 
does not diagnose the veteran with chloracne.  The veteran 
is, however, diagnosed with folliculitis in March 2007 and 
again in June 2007.  The Board acknowledges the veteran's 
statement at the Board hearing that he had previously 
received treatment at a private medical facility from 1979 to 
1980; unfortunately, these records cannot be obtained and 
have not, therefore, been reviewed.

With regard to the veteran's claim for service connection for 
headaches, the Board observes that the veteran's service 
treatment records contain only one reference to headaches.  A 
1977 optometry clinic report indicates that the veteran 
complained of headaches in relation to eye pain.  This is the 
only mention of headaches in the service treatment records as 
both the entrance and separation examinations list the head, 
face, neck and scalp as normal upon examination.

At the Board hearing, the veteran states that he has suffered 
headaches since his exposure to Agent Orange in February of 
1978.  However, upon review of the VA treatment records, 
dated from May 2006 to June 2007, the Board notes that there 
is no indication that the veteran has complained of or sought 
treatment for headaches.  The veteran does not have a current 
diagnosis of headaches.

The Board acknowledges the veteran's statements that he 
suffers from chloracne and headaches, however, where the 
determinative issues involve a medical diagnoses or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion regarding their causes.  
Thus, competent medical evidence showing that his claimed 
disorders are related to service is required.

With regard to chloracne, the Board finds that there is not 
competent evidence of a current diagnosis, and that there is 
no incident in service, as such, the Board finds that it is 
not necessary to determine if a current diagnosis can be 
related to active military service.  With regard to the 
veteran's claim of headaches, the Board acknowledges that 
there is a reference to headaches in service but with no 
record of treatment and with no competent evidence of a 
current diagnosis there can be no nexus between a current 
diagnosis and military service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of service connection for chloracne and 
headaches.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for chloracne, to include 
as due to exposure to herbicides, is denied.

Entitlement to service connection for headaches, to include 
as due to exposure to herbicides, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


